Filed 10/02/18                                             Case 18-25631                                        Doc 28


                 1   Michael W. Malter, Esq. ID #96533
                     Julie H. Rome-Banks, Esq. ID #142364
                 2   David B. Rao, Esq., ID #103147
                     Binder & Malter, LLP
                 3   2775 Park Avenue
                     Santa Clara, CA 95050
                 4   (408) 295-1700

                 5   Attorney for Movant,
                     6801 Leisure Town Road Apartments Investors
                 6   and its Successor in interest, MG Properties Group

                 7

                 8
                                                UNITED STATES BANKRUPTCY COURT
                 9
                                  EASTERN DISTRICT OF CALIFORNIA, SACRAMENTO DISTRICT
             10

             11       In re                                        )   Case No. 18-25631-CMK
                                                                   )
             12                                                    )   Chapter 13
                      Sheryl Ann Calalang,                         )
             13                                                    )   Date: October 2, 2018
                                                                   )   Time: 1:30 PM
             14                              Debtor.               )   Room: 28
                                                                   )
             15                                                    )   RS No. MWM-317
             16

             17
                                                       PROOF OF SERVICE BY MAIL
             18
                                     I declare that:
             19
                                     I am employed in the County of Santa Clara, California. I am over the age
             20
                     of eighteen years and not a party to the within entitled cause; my business address is
             21
                     2775 Park Avenue, Santa Clara, California 95050. On October 2, 2018, I served the
             22
                     following:
             23
                                           ORDER FOR RELIEF FROM AUTOMATIC STAY
             24
                     on the interested parties in said cause, by placing a true and correct copy thereof in a
             25
                     sealed envelope with postage fully prepaid thereon and depositing it in the United
             26
                     States mail at Santa Clara, California addressed as follows:
             27

             28

                              PROOF OF SERVICE BY MAIL -                                                Page 1
Filed 10/02/18                                          Case 18-25631                                         Doc 28


                 1    U.S. TRUSTEE:                                     CHAPTER 13 TRUSTEE:
                      Office of the US Trustee                          Jan P. Johnson
                 2    501 I Street, Room 7-500                          PO Box 1708
                      Sacramento, CA 95814                              Sacramento, CA 95812
                 3

                 4    DEBTOR, IN PRO PER:
                      Sheryl Ann Calalang
                 5    6801 Leisure Town Road, Unit 113
                      Vacaville, CA 95688
                 6

                 7                I declare under penalty of perjury that the foregoing is true and correct
                 8   and that this declaration was executed at Santa Clara, California on October 2, 2018.
                 9

             10
                                                                  /s/ Trang Do
             11                                                       Trang Do
             12

             13

             14

             15

             16

             17

             18

             19

             20

             21

             22

             23

             24

             25

             26

             27

             28

                           PROOF OF SERVICE BY MAIL -                                                   Page 2
